87 F.3d 1317
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Richard Allen CALABRESE, Petitioner-Appellant,v.Mark A. HENRY, Warden of FCI Terminal Island, Respondent-Appellee.
No. 95-56413.
United States Court of Appeals, Ninth Circuit.
Submitted June 11, 1996.*Decided June 19, 1996.

Before:  CANBY, NOONAN, and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
Richard A. Calabrese, a federal prisoner, appeals pro se the district court's denial of his habeas petition challenging certain actions of the United States Parole Commission.   We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm for the reasons stated in the district court's August 17, 1995 order.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3